Carley, Presiding Judge.
Appellee-plaintiff brought suit, seeking damages based upon allegations that appellant-defendant had breached a covenant not to compete. The case was tried before a jury and a verdict “in the amount of $0” was returned. It is from the judgment entered on this verdict that appellant appeals.
Appellant does not have standing to appeal because “ ‘[t]he jury verdict for zero damages . . . was a judgment for [appellant]. (Cit.)’ [Cit.]” (Emphasis supplied.) Gielow v. Strickland, 185 Ga. App. 85, 87 (4) (363 SE2d 278) (1987). See also Benton v. Wesley Machinery, 191 Ga. App. 334, 335 (1) (381 SE2d 577) (1989). “ ‘(S)ince no damages were assessed against [appellant] he was absolved from any liability in the case. (Cits.)’ [Cit.]” Palmer v. Barnes, 193 Ga. App. 105 (387 SE2d 44) (1989). “ ‘ “A party not aggrieved by the judgment of the trial court is without legal right to except thereto, since he has no just cause of complaint.” (Cit.)’ [Cit.] The appeal is accordingly dismissed. [Cit.]” Morgan v. Miller, 191 Ga. App. 803, 804 (383 SE2d 183) (1989).

Appeal dismissed.


Beasley, J., and Judge Arnold Shulman concur.

*733Decided January 22, 1992
Reconsideration denied February 10, 1992
Goodman & Bush, James E. Goodman, F. Clay Bush, Norman L. Smith, for appellant.
Troutman, Sanders, Lockerman & Ashmore, Susan S. Lanigan, Douglas D. Salyers, Lesley G. Carroll, for appellee.